Wright, J.
Tbe rejection of tbe testimony, objected to by defendants, and admitted in tbe court below, would not avail them, for tbe plaintiff is entitled to judgment upon tbe averments contained in bis petition, wbicb stand undenied. If, therefore, tbe testimony was improperly admitted, *313(and sueb is our opinion,) it is an error without prejudice. For if the cause, for this error, should be reversed and remanded, defendants are in default, and in no condition to controvert the allegations of the petition, which are clearly sufficient to entitle the plaintiff to judgment. Defendants were in court, made an appearance, but made no answer, nor excuse therefor.
The judgment must, therefore, stand
Affirmed.